DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 07-14-22.
Claims 1, 3-5, 8-9 and 20 are amended.
Claims 8-9, 11 and 20 are withdrawn.
Claims 2, 10, 12, 15, 17 and 19 are canceled.
Claims 1, 3-9, 11, 13-14, 16, 18 and 20 are pending.

Election/Restrictions
Claim 1 is allowable. The restriction requirement of Groups I, II and III, as set forth in the Office action mailed on 03-18-22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I, II and III is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter	
Claims 1, 3-9, 11, 13-14, 16, 18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 3-7, 13-14, 16 and 18 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
the via hole structure further comprises a dielectric filling layer (13), which is disposed between at least a portion of the wall (11) and the main body (10), and has a dielectric constant smaller than a dielectric constant of the main body (10), wherein the multi-layer structure of the main body (10) comprises a target signal layer (101) corresponding to the via hole structure, and an end of the hole (12) located inside the main body (10) is a lower end, which extends in the main body (10) along a thickness direction of the main body (10), and extends to the corresponding target signal layer (101) in the main body (10); and a part of the wall (11) of the hole (12) is located inside the corresponding target signal layer (101), and at least a portion of the part of the wall (11) is in direct contact with the target signal layer (101).
Claims 8 and 20 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 8 in combination as claimed, including:
the via hole structure further comprises a dielectric filling layer (13), which is disposed between at least a portion of the wall (11) and the main body (10), and has a dielectric constant smaller than a dielectric constant of the main body (10), wherein the multi-layer structure of the main body (10) comprises a target signal layer (101) corresponding to the via hole structure, and an end of the hole (12) located inside the main body (10) is a lower end, which extends in the main body (10) along a thickness direction of the main body (10), and extends to the corresponding target signal layer (101) in the main body (10); and a part of the wall (11) of the hole (12) is located inside the corresponding target signal layer (101), and at least a portion of the part of the wall (11) is in direct contact with the target signal layer (101).
Claims 9 and 11 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 9 in combination as claimed, including:
filling the first hole with a dielectric having a dielectric constant smaller than a dielectric constant of the main body (10); forming a second hole, which penetrates the dielectric and has a diameter smaller than a diameter of the first hole, in a region of the dielectric in the first hole, the dielectric having the second hole formed therein being a dielectric filling layer (13); and forming a conductive layer on a wall of the second hole to obtain a via hole structure, wherein a hole (12) is enclosed by the conductive layer, and the conductive layer constitutes a wall (11) of the hole (12)- wherein the multi-layer structure of the main body (10) comprises a target signal layer (101) corresponding to the via hole structure, and an end of the hole (12) located inside the main body (10) is a lower end, which extends in the main body (10) along a thickness direction of the main body (10), and extends to the corresponding target signal layer (101) in the main body (10); and a part of the wall (11) of the hole (12) is located inside the corresponding target signal layer (101), and at least a portion of the part of the wall (11) is in direct contact with the target signal layer (101).
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 8, 9 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848